Or) 7f7
                                             11,   ,
                                                                                               07/12/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 22-0005


                                       PR 22-0005                       ttILED
                                                                        JUL 1 2 2022
                                                                      Bowon   C.3r .,E,nwood
                                                                    Clerk of Supreme Court
                                                                       State of Montana

 IN RE THE MOTION OF MARK A. JOHNSON
 FOR ADMISSION TO THE BAR OF THE STATE                                   ORDER
 OF MONTANA




       Mark A. Johnson has filed a rnotion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Adrnission, Adrnission on Motion. The Bar Adrnissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Johnson has provided the necessary docurnentation
and has satisfied the requirernents prerequisite to adrnission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payrnent of any application fees and
completion of any other processing requirernents as set forth by the Bar Admissions
Adrninistrator, Mark A. Johnson may be sworn in to the practice of law in the State of
Montana. Arrangernents for swearing in rnay be made by contacting the office of the Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this f°--' day of July, 2022.



                                                              Chief Justice
(94 in 414..
     Justices